Exhibit 10.5

 

May 7, 2009

 

(FFB Logo)

 

By Fax 405-228-7472  

 

McAfee & Taft

A Professional Corporation

10th Floor, Two Leadership Square

211 North Robinson

Oklahoma City, OK 73102-7103

 

Attn: James W. Sharrock

 

 

The Beard Company

 

Dear Mr. Sharrock:

 

This is to advise you that First Fidelity Bank, N.A. (“Lender”), is the owner
and holder of that certain Promissory Note, executed by The Beard Company
(“Borrower”), in the original principal amount of $1,000,000.00 dated as of
December 8, 2008, (the “Lender Note”), and beneficiary under that certain
Amended and Restated Deed of Trust, Assignment of Production, Security Agreement
and Financing Statement dated December 8, 2008, covering certain oil, gas,
carbon dioxide, and mineral interests described therein, and filed for record
under filing number 561232 in the records of Montezuma County, Colorado and at
Book 379 Page 425 of the records of Dolores County Colorado (the “Lender Deed of
Trust”), securing payment of the Lender Note.

This will further advise you that as of May 7, 2009, the unpaid principal
balance of the Lender Note is $500,000 and unpaid interest accrued is $4,166.67
and that interest will continue to accrue on the Lender Note at the rate of
$83.33 per day for each day following May 7, 2009. The term “payoff amount” will
refer to the total of principal and unpaid and accrued interest as of the date
such payoff amount is received by the Lender. Funds received after 5:00 P.M. of
any day will be deemed received as of the following day that the Lender is
regularly open for business.

Lender also has in its possession a promissory note (the “(2007 Note”) dated
June 8, 2007 in the original principal amount of $1,500,000.00, a Change in
Terms Agreement (the “First Change Agreement”) dated October 11, 2007 and a
second Change in Terms Agreement (the “Second Change Agreement”) dated March 25,
2008, both modifying the terms of the 2007 Note. The 2007 Note was secured by a
deed of trust dated June 8, 2007 and recorded under filing number 549553 in the
records of Montezuma County, Colorado and Book 363, Page 390 of the records of
Dolores County, Colorado, and the 2007 Note as modified by the Second

 

 



 

--------------------------------------------------------------------------------

Change Agreement was secured by a deed of trust dated March 25, 2008 and
recorded under filing number 558197 in the records of Montezuma County, Colorado
and Book 375 Page 388 of the records of Dolores County, Colorado.

The 2007 Note, as modified by the First Change Agreement and the Second Change
Agreement previously evidenced the indebtedness currently evidenced by the
Lender Note, and has been replaced by the Lender Note.

This will confirm that upon receipt of the payoff amount, Lender will mark the
Lender Note, the 2007 Note, the First Change Agreement and the Second Change
Agreement “paid in full”, and execute, acknowledge and deliver a Request for
Release of Deed of Trust for both Montezuma and Dolores Counties in form
sufficient to fully and finally release the lien of the Lender Deed of Trust and
the deeds of trust securing the 2007 Note and deliver same to you, as Escrow
Agent.

If you have any questions, please contact Sheila Barfield at (405) 416-2662.

 

Sincerely,

 

/s/ Danny B. Lawson

 

Danny B. Lawson

 

Executive Vice-President

 

 

 



 

 